Title: Vergennes to the American Commissioners, 11 April 1778
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Versailles Le 11. avril 1778
J’ai recû, Messieurs, La lettre d’hier que vous m’avés fait L’honneur de m’ecrire et l’Extrait de la resolution du Congrès en datte du 22. novembre de l’année derniere que vous aves bien voulu y joindre. Agreés en tous mes remercimens. Je ne suis pas moins sensible Messieurs, a l’attention que vous avés de m’informér de l’arrivée de M. adams Votre nouveau Collegue. Je vous prie de lui en faire mon Compliment. Quelqu’empressement que j’aie de faire Connoissance avec lui, je l’exorte cependant a prendre tout le tems qu’il jugera necessaire pour se remettre des fatigues de son voyage. J’ai l’honneur d’etre avec une tres parfaite Consideration, Messieurs, Votre tres humble et tres obeissant serviteur
De Vergennes
Mrs. francklin et Lée Commissaires des Etats unis de l’amerique.
